Exhibit 10.3


TERM NOTE

$2,750,000                                                                  
                                                                         Date:
September 16, 2003
                                                                      
                                                                            
                           New York, N.Y.

     This Term Note is executed and delivered under and pursuant to the terms of
that certain Term Loan and Security Agreement dated as of the date hereof (as
amended, supplemented, restated or modified from time to time, the “Loan
Agreement”) by and between U.S. Wireless Data, Inc., a Delaware corporation with
an address at 750 Lexington Avenue, 20th Floor, New York, New York 10022
(“Borrower”) and Brascan Financial Corporation, (“Lender”). Capitalized terms
not otherwise defined herein shall have the meanings provided in the Loan
Agreement.

     FOR VALUE RECEIVED, Borrower, hereby promises to pay to the order of
Lender, at the office of Lender located at BCE Place, 181 Bay Street, Suite 300,
P.O. Box 771, Toronto, Ontario M5J 2T3, or at such other place as Lender may
from time to time designate to Borrower in writing:

     (i) the principal sum of TWO MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($2,750,000), or, if different from such amount, the unpaid principal balance of
the Advances as may be due and owing under the Loan Agreement, payable in
accordance with the provisions of the Loan Agreement and subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof; and

     (ii) interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Base Rate in accordance with the
provisions of the Loan Agreement. In no event, however, shall interest exceed
the maximum interest rate permitted by law. Upon and after the occurrence of an
Event of Default, and during the continuation thereof, interest shall be payable
at the applicable Default Rate.

     This Term Note is referred to in the Loan Agreement and is secured, by the
Liens granted pursuant to the Loan Agreement and the Other Documents, is
entitled to the benefits of the Loan Agreement and the Other Documents and is
subject to all of the agreements, terms and conditions therein contained.

     This Note is subject to mandatory prepayment and may be voluntarily
prepaid, in whole or in part, on the terms and conditions set forth in the Loan
Agreement.

--------------------------------------------------------------------------------

     If an Event of Default under Section 10.7 of the Loan Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Loan Agreement, which has not previously been
cured, then this Note may, as provided in the Loan Agreement, be declared to be
immediately due and payable, without notice, together with reasonable attorneys’
fees, if the collection hereof is placed in the hands of an attorney to obtain
or enforce payment hereof.

     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

_________________

2

--------------------------------------------------------------------------------

     Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.

 

U.S. WIRELESS DATA, INC.




 

By:                                                         
      Name: Adi Raviv
      Title: Executive Vice President & CFO


3

--------------------------------------------------------------------------------